PER CURIAM.
Appellant appeals a final order of an administrative agency (Appellee, Florida Department of Law Enforcement, Criminal Justice Standards Training Commission), revoking the appellant’s certification as a law enforcement officer.
Appellee Commission filed an administrative complaint against appellant alleging certain misconduct and seeking revocation of his certificate.
After an evidentiary hearing, the administrative hearing officer made certain findings of fact, reached certain conclusions of law, and recommended that appellant’s certificate be suspended for a period of six months followed by probation for a period of one year, subject to the successful completion of such career development training and counselling as appellee Commission might impose.
The appealed order of the Commission adopted and incorporated all of the hearing officer’s findings of fact and conclusions of law without change, but rejected the disposition recommended by the hearing officer and revoked the appellant’s certificate.
We affirm the hearing officer’s findings of fact and conclusions of law adopted by the Commission, but reverse the penalty imposed by the Commission.
An administrative agency may not reject the penalty recommended by the hearing officer without properly rejecting, amending, or substituting for, at least one of the hearing officer’s findings of fact or conclusions of law. Bradley v. Criminal Justice Standards & Training Commission, 577 So.2d 638 (Fla. 1st DCA 1991); Bajrangi v. Department of Business Regulation, 561 So.2d 410 (Fla. 5th DCA 1990); Hambley v. Department of Professional Regulation, 568 So.2d 970 (Fla. 2d DCA 1990).
The Commission’s order revoking appellant’s certification is reversed and the cause remanded with instructions to approve the hearing officer’s recommended disposition.
REVERSED and REMANDED.
W. SHARP, COWART and HARRIS, JJ., concur.